The branch of this motion seeking an order resettling the order of affirmance made and entered herein on February 14, 1961 so as to include therein a recital of the judgment entered on March 14, 1960 and the notice of appeal therefrom dated March 21, 1960 will be considered as an application under sections 105 and 107 of the Civil Practice Act to correct the papers on appeal and amend the decision of this court filed February 14, 1961, nunc pro tunc, and to resettle the order of affirmance filed herein on February 14, 1961. This motion is granted to the extent of recalling the remittitur filed in the office of the Clerk of the County of New York on February 16, 1961, permitting the appellant to insert in said remittitur a copy of the notice of appeal filed on March 21, 1960, from the judgment entered March 14, 1960, amending the decision of this court filed herein on February 14, 1961, numc pro tunc as of February 14, 1961 so as to affirm the judgment entered on March 21, 1960, as well as the order appealed from and resettling the order of affirmance accordingly. The remaining branch of said motion which sought a reargument of the appeal or, in the alternative, leave to appeal to the Court of Appeals, is denied. Concur — Botein, P. J., Breitel, Valente, Stevens and Bastow, JJ.